          Case 1:20-cv-02604-BPG Document 1 Filed 09/09/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Northern Division)


DANIELLE ZIMMERMAN.                           *

       Plaintiff,                             *

v.                                            *      Case No. 1:20-cv-2604

HOME DEPOT U.S.A., INC.                       *

       Defendant.                             *

*              *              *               *              *              *               *

                                   NOTICE OF REMOVAL

       Defendant HOME DEPOT U.S.A., INC. (hereinafter, “Home Depot”), by and through

counsel, hereby gives notice of removal of the above action from the Circuit Court of Anne

Arundel County, Maryland (“Circuit Court”), to the United States District Court for the District

of Maryland, Northern Division, pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446. As set forth

below, this Court has original diversity jurisdiction over this action pursuant to Section 28 U.S.C.

§ 1332. All requirements for removal of this action are met through the allegations contained in

the pleadings filed in the Circuit Court and in this Notice of Removal.

       In support of this Notice of Removal, Home Depot states as follows:

       1. There is pending in the Circuit Court of Anne Arundel County, Maryland, a

Complaint styled DANIELLE ZIMMERMAN, Plaintiff v. HOME DEPOT U.S.A., INC.,

Defendant, Case No.: C-02-CV-20-001603 (the “State Court Action”). The Complaint in the

State Court Action was filed on or about August 14, 2020. A copy of the Complaint is attached

hereto as Exhibit 1.
             Case 1:20-cv-02604-BPG Document 1 Filed 09/09/20 Page 2 of 4



        2.      A copy of the Demand for Jury Trial filed in the State Court Action is attached

hereto as Exhibit 2.

        3.      A copy of the Civil Non-Domestic Case Information Report filed in the State

Court Action is attached hereto as Exhibit 3.

        4.      A copy of the summons issued by the Circuit Court for Anne Arundel County is

attached hereto as Exhibit 4.

        5.      Home Depot was served with a copy of the summons and Complaint with jury

trial demand in the State Court Action on August 17, 2020.

        6.      This Notice of Removal is filed within thirty days of the date upon which Home

Depot first received service of a copy of the Plaintiff’s Complaint and is therefore timely

pursuant to 28 U.S.C. § 1446(b).

        7.      Home Depot, the removing party herein, is the only defendant named in the State

Court Action.

        8.      It has been less than one year since the civil action was originally instituted in the

state court.

        9.      The State Court Action is properly removed under 28 U.S.C. § 1441(a), because

the State Court Action is subject to the original jurisdiction of this Court pursuant to 28 U.S.C. §

1332, as explained below.

        10.     Home Depot is informed and believes that plaintiff Danielle Zimmerman is a

resident and citizen of the State of Maryland. See caption and paragraph 1 of Plaintiff’s

Complaint (Exh. 1).

        11.     Defendant Home Depot is incorporated under the laws of the State of Delaware

with its principal place of business in Atlanta, Georgia.




                                                  2
          Case 1:20-cv-02604-BPG Document 1 Filed 09/09/20 Page 3 of 4



       12.     Plaintiff’s Complaint seeks damages from Home Depot in an amount in excess of

$75,000. See page 5 of Plaintiff’s Complaint (Exh. 1).

       13.     This action is properly removed on grounds of diversity jurisdiction because (a)

complete diversity of citizenship exists between Plaintiff Danielle Zimmerman and Defendant

Home Depot, and (b) the amount in controversy herein exceeds the sum or value of $75,000,

exclusive of interest and costs.

       14.     Written notice of the filing of this Notice of Removal will promptly be given to

plaintiff and the Clerk of the Circuit Court of Anne Arundel County, Maryland, as required by 28

U.S.C. § 1446(d).

       WHEREFORE, Defendant HOME DEPOT U.S.A., INC. respectfully requests that this

case proceed before this Court as an action properly removed.




                                                    /s/ Brian A. Cafritz
                                             Brian A. Cafritz, Esq. (No. 14589)
                                             KALBAUGH, PFUND & MESSERSMITH, P.C.
                                             901 Moorefield Park Drive, Suite 200
                                             Richmond, Virginia 23236
                                             (804) 320-6300
                                             (804) 320-6312 (fax)
                                             Brian.Cafritz@kpmlaw.com


                                                    /s/ Rachel L. Stewart
                                             Rachel L. Stewart, Esq. (No. 27352)
                                             KALBAUGH, PFUND & MESSERSMITH, P.C.
                                             3950 University Drive, Suite 204
                                             Fairfax, Virginia 22030
                                             (703) 691-3331
                                             (703) 691-3332 (fax)
                                             Rachel.Stewart@kpmlaw.com

                                             Attorneys for Home Depot U.S.A., Inc.



                                                3
          Case 1:20-cv-02604-BPG Document 1 Filed 09/09/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and accurate copy of the foregoing Notice of Removal
was filed electronically on this 9th day of September, 2020 through the Court’s electronic filing
system which served a copy on the following:

       Edward W. Brady, Esq.
       Lauren Bonanni Bettis, Esq.
       BRADY, FISCHEL & DAILY, LLC
       721 Melvin Avenue
       Annapolis, MD 21401
       Attorney for Plaintiff



                                                    /s/ Rachel L. Stewart
                                             Rachel L. Stewart, Esq. (No. 27352)
                                             KALBAUGH, PFUND & MESSERSMITH, P.C.
                                             3950 University Drive, Suite 204
                                             Fairfax, Virginia 22030
                                             (703) 691-3331
                                             (703) 691-3332 (fax)
                                             Rachel.Stewart@kpmlaw.com

                                             Attorneys for Home Depot U.S.A., Inc.




                                                4
